Citation Nr: 0721923	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-43 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right tibia fracture.

2.  Entitlement to service connection for residuals of a 
right foot fracture.

3.  Entitlement to service connection for residuals of a low 
back fracture.

4.  Entitlement to service connection for residuals of pubic 
root fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 2001 to April 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that although the veteran was provided a June 
2005 Statement of the Case on the issue of entitlement to 
service connection for a left knee disability.  In the cover 
letter sent with the Statement of the Case, he was informed 
of the requirement that he submit a substantive appeal to 
perfect his appeal on this issue.  Thereafter, this issue was 
not addressed in any written communication from the veteran 
or his representative.  Therefore, the Board has concluded 
that the veteran is not currently seeking appellate review 
with respect to this issue.


FINDINGS OF FACT

1.  The veteran has residuals of fractures of the right 
tibia, right foot, low back and pubic root that were 
sustained in service. low back was incurred during active 
duty service and was not the result of willful misconduct.

2.  None of the fractures was the result of willful 
misconduct.


CONCLUSIONS OF LAW

1.  The veteran has residuals of a right tibia fracture 
incurred in the line of duty during active military service.  
38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303 (2006).

2.  The veteran has residuals of a right foot fracture 
incurred in the line of duty during active military service.  
38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303 (2006).

3.  The veteran has residuals of a low back fracture incurred 
in the line of duty during active military service.  
38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303 (2006).

4.  The veteran has residuals of a pubic root fracture 
incurred in the line of duty during active military service.  
38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2006).


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in the line of duty 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.     

Compensation shall not be paid if the claimed disability or 
death was the result of the person's own willful misconduct 
or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
the residuals of fractures of his right tibia, right foot, 
low back, and pubic root that were sustained when he was 
struck by a car during active duty service.  Service medical 
records show that on June 24, 2002, the veteran was struck by 
a car.  He was taken to the hospital and treated for a scalp 
contusion and fractures of his right leg, right foot, low 
back, and pubic root.  The hospital records note that the 
veteran had been drinking and that his blood alcohol level 
was measured at .216.  Although the hospital records indicate 
that alcohol was involved in the accident, they do not 
specify the involvement.  The veteran was separated from 
active duty service due to alcohol or drug abuse 
rehabilitation failure in April 2003.  

In a November 2003 Administrative Decision, the RO determined 
that the disabilities sustained by the veteran as a result of 
the June 2002 motor vehicle accident were not incurred in the 
line of duty as they were due to the veteran's own willful 
misconduct since he was intoxicated at the time of the 
accident.  While the medical evidence of record establishes 
that the veteran was intoxicated at the time he was struck by 
a car, the veteran claims that he was walking in a crosswalk 
at the time of the incident and that the driver of the 
vehicle was charged with reckless driving.  Service records 
do not show that the injuries sustained in June 2002 were 
determined to be due to alcohol intoxication or willful 
misconduct.  In fact, they do not reflect that any line of 
duty determination was made with respect to these injuries.  
While it is certainly possible that the veteran's abuse of 
alcohol was a proximate cause of the injuries, this is not 
shown by a preponderance of the evidence.  Therefore, the 
Board concludes that the fractures were incurred in the line 
of duty and that the veteran is entitled to service 
connection for the residuals of the fractures.  


ORDER

Entitlement to service connection for residuals of a right 
tibia fracture is granted.

Entitlement to service connection for residuals of a right 
foot fracture is granted.

Entitlement to service connection for residuals of a low back 
fracture is granted.

Entitlement to service connection for residuals of pubic root 
fracture is granted.




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


